DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
compensation amount calculation unit that calculates a compensation amount in claim 1 and all dependents thereof
correction unit that corrects in claim 1 and all dependents thereof
display control unit that displays in claim 1 and all dependents thereof
region setting unit that sets a portion...to a region in claims 3 and 4
light quantity ratio calculation unit that calculates a light quantity ratio in claims 8-10
light quantity ration compensation unit that compensates for a light quantity ratio in claims 8-10
movement amount calculation unit that calculates a movement amount in claims 11-13 and 17-18
positional deviation compensation unit that compensates a positional deviation in claims 11-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
compensation amount calculation unit that calculates a compensation amount appears to correspond to a portion of special processing unit 63 and the functions disclosed in [0100]-[0101] of the instant specification as published, which in turn appears to correspond to “processing device” 16. While there is no disclosure regarding the particular structure of processing device 16 (e.g. there is In re Dossel. 
correction unit that corrects appears to correspond to a portion of special processing unit 63 (see above) and the functions disclosed in paragraphs [0104]-[0105] of the instant specification as published
display control unit that displays appears to correspond to a portion of processing device 16 (see above) and the functions disclosed in paragraphs [0084], [0092], and [0128] of the instant specification as published
region setting unit that sets a portion...to a region appears to correspond to a portion of the special processing unit 63 (see above) and the functions disclosed in paragraphs [0126]-[0130] of the instant specification as published
light quantity ratio calculation unit that calculates a light quantity ratio appears to correspond to a portion of the special processing unit 63 (see above) and the functions disclosed in paragraphs [0140]-[0144] of the instant specification as published
light quantity ratio compensation unit that compensates for a light quantity ratio appears to correspond to a portion of the special processing unit 63 (see above) and the functions disclosed in paragraphs [0140]-[0144] of the instant specification as published
movement amount calculation unit that calculates a movement amount appears to correspond to a portion of the special processing unit 63 (see above) and the functions disclosed in paragraphs [0133]-[0135], [0138], [0156]-[0157] of the instant specification as published
positional deviation compensation unit that compensates a positional deviation appears to correspond to a portion of the special processing unit 63 (see above) 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “a correction unit that corrects the biological observation mode” (dependent claims recite, e.g. “...to be used for the correction of the biological information observation mode”). Claim 20 also recites “a correction unit corrects the biological information observation.” It is unclear how a mode (which, based on the claim, appears to be a mode of operation of the endoscope) can be corrected. It is unclear what correcting a mode would represent in terms of either a structural limitation or a manipulative step. For the purposes of further examination, this limitation will be interpreted to 
Claim 19 recites “wherein the light source unit makes a light emission interval of two correction illumination lights of a combination that most contributes to calculation accuracy of the compensation amount among a plurality of the correction illumination lights shorter than a light emission interval of the other correction illumination lights.” These limitations do not appear to be related in any way to the limitations of the parent claim(s). The parent claim(s) set forth “correction illumination light” and “the correction illumination light,” which does not appear to provide for two “correction illumination lights.” The parent claims do not set forth anything related to “calculation accuracy,” nor is there any context provided in the instant claim, and it is unclear what calculation accuracy refers to or how it must be performed. The parent claims do not describe anything regarding combination(s) of correction illumination lights, nor is there any context provided in the instant claim, and it is unclear what this limitation relates to. The parent claims do not describe anything relating to emission intervals, nor is there any context provided in the instant claim, and it is unclear what the emission intervals must be or what the relationship between emission intervals must be. For the purposes of further examination, this will be interpreted to be the intended use of the acquired data and the endoscope system. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10, 14-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US PG Pub. No. US 2013/0030268 A1, Jan. 31, 2013) (hereinafter “Saito”).
Regarding claim 1, as interpreted above: Saito discloses an endoscope system having a biological information observation mode in which biological information on an observation object is observed, and a correction mode in which the biological information observation mode is corrected, the endoscope system comprising: a light source unit that emits correction illumination light to be used for a correction and emits white light at least once in the correction mode (lighting device 12, [0074]); a compensation amount calculation unit that calculates a compensation amount of data to be used in the biological information observation mode using a plurality of correction images obtained by imaging the observation object using the correction illumination light ([0075], [0076], [0084], [0092]-[0094], changing section 74); a correction unit that corrects the biological information observation mode by compensating for the data using the compensation amount (changing section 74, [0095]-[0096]); and a display control unit that displays a white light image, which is obtained by imaging the observation object using the white light, on a display unit in the correction mode ([0091] - the image is displayed at the start of the preliminary imaging).
Regarding claim 2, as interpreted above: Saito discloses the endoscope system according to claim 1, wherein the biological information is an oxygen saturation of the observation object ([0075]).
Regarding claim 3, as interpreted above: Saito discloses the endoscope system according to claim 1, further comprising: a region setting unit that sets a portion of each of the correction images to a region to be used for the correction of the biological information 
Regarding claim 4, as interpreted above: Saito discloses the endoscope system according to claim 2, further comprising: a region setting unit that sets a portion of each of the correction images to a region to be used for the correction of the biological information observation mode, wherein the display control unit overlappingly displays the region set by the region setting unit on the white light image ([0024], [0065],[0085]-[0088], [0115], [0118], figure 17).
Regarding claim 5, as interpreted above: Saito discloses the endoscope system according to claim 1, wherein in the correction mode, the plurality of correction images are acquired, and a plurality of the white light images are acquired ([0092]-[0093], [0101]).
Regarding claim 6, as interpreted above: Saito discloses the endoscope system according to claim 2, wherein in the correction mode, the plurality of correction images are acquired, and a plurality of the white light images are acquired ([0092]-[0093], [0101]).
Regarding claim 7, as interpreted above: Saito discloses the endoscope system according to claim 3, wherein in the correction mode, the plurality of correction images are acquired, and a plurality of the white light images are acquired ([0092]-[0093], [0101]).
Regarding claim 8, as interpreted above: Saito discloses the endoscope system according to claim 5, further comprising: a light quantity ratio calculation unit that calculates a light quantity ratio of the plurality of white light images (blood information calculation section 70, [0076]-[0078]); and a light quantity ratio compensation unit that compensates for a light quantity ratio of the plurality of correction images using the light quantity ratio calculated by the light quantity ratio calculation unit (changing section 74, [0092]-[0096]).
Regarding claim 9, as interpreted above: Saito discloses the endoscope system according to claim 6, further comprising: a light quantity ratio calculation unit that calculates a 
Regarding claim 10, as interpreted above: Saito discloses the endoscope system according to claim 7, further comprising: a light quantity ratio calculation unit that calculates a light quantity ratio of the plurality of white light images (blood information calculation section 70, [0076]-[0078]); and a light quantity ratio compensation unit that compensates for a light quantity ratio of the plurality of correction images using the light quantity ratio calculated by the light quantity ratio calculation unit (changing section 74, [0092]-[0096]).
Regarding claim 14, as interpreted above: Saito discloses the endoscope system according to claim 5, wherein the compensation amount calculation unit calculates a plurality of the compensation amounts by using some correction images among the plurality of correction images and changing a combination of the correction images to be used, and wherein the correction unit compensates for the data to be used in the biological information observation mode using the plurality of compensation amounts or one of the plurality of compensation amounts (figure 7, [0093] - a plurality of sets are generated, where each set represents "some" among the total number of acquired images and where each set represents a single "combination", such that sequentially processing each set comprises "changing a combination").
Regarding claim 15, as interpreted above: Saito discloses the endoscope system according to claim 6, wherein the compensation amount calculation unit calculates a plurality of the compensation amounts by using some correction images among the plurality of correction images and changing a combination of the correction images to be used, and wherein the correction unit compensates for the data to be used in the biological information observation mode using the plurality of compensation amounts or one of the plurality of compensation amounts (figure 7, [0093] - a plurality of sets are generated, where each set represents "some" 
Regarding claim 16, as interpreted above: Saito discloses the endoscope system according to claim 7, wherein the compensation amount calculation unit calculates a plurality of the compensation amounts by using some correction images among the plurality of correction images and changing a combination of the correction images to be used, and wherein the correction unit compensates for the data to be used in the biological information observation mode using the plurality of compensation amounts or one of the plurality of compensation amounts (figure 7, [0093] - a plurality of sets are generated, where each set represents "some" among the total number of acquired images and where each set represents a single "combination", such that sequentially processing each set comprises "changing a combination").
Regarding claim 19, as interpreted above: Saito discloses the endoscope system according to claim 5, where the endoscope system and/or the data acquired by the endoscope system is considered to be capable of wherein the light source unit makes a light emission interval of two correction illumination lights of a combination that most contributes to calculation accuracy of the compensation amount among a plurality of the correction illumination lights shorter than a light emission interval of the other correction illumination lights (see rejections of claims 1 and 5 above).
Regarding claim 20, as interpreted above: Saito discloses a method of operating an endoscope system in claim 1 having a biological information observation mode in which biological information on an observation object is calculated, and a correction mode in which the biological information observation mode is corrected, the method comprising: a step in which a light source unit emits correction illumination light to be used for a correction and emits white light at least once in the correction mode ([0074], figures 15 and 16); a step in which a compensation amount calculation unit calculates a compensation amount of data to be used in the biological information observation mode using correction images obtained by imaging the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sasaki (US PG Pub. No. US 2017/0243325 A1, Aug. 24, 2017) (hereinafter “Sasaki”).
Regarding claim 11, as interpreted above: Saito teaches the endoscope system according to claim 5 but does not teach a movement amount calculation unit or a positional deviation compensation unit.
Sasaki, in the same field of endeavor, teaches an endoscope system comprising a movement amount calculation unit that calculates a movement amount of the observation object (motion compensation unit 4115, [0129]-[0132]); and a positional deviation compensation unit that compensates a positional deviation of the plurality of correction images using the movement amount (motion compensation unit 4115, [0129]-[0132]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Saito by including a movement amount calculation unit and a positional deviation compensation unit as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Regarding claim 12, as interpreted above: Saito teaches the endoscope system according to claim 6 but does not teach a movement amount calculation unit or a positional deviation compensation unit.
Sasaki, in the same field of endeavor, teaches an endoscope system comprising a movement amount calculation unit that calculates a movement amount of the observation object (motion compensation unit 4115, [0129]-[0132]); and a positional deviation compensation unit that compensates a positional deviation of the plurality of correction images using the movement amount (motion compensation unit 4115, [0129]-[0132]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Saito by including a movement amount 
Regarding claim 13, as interpreted above: Saito teaches the endoscope system according to claim 7 but does not teach a movement amount calculation unit or a positional deviation compensation unit.
Sasaki, in the same field of endeavor, teaches an endoscope system comprising a movement amount calculation unit that calculates a movement amount of the observation object (motion compensation unit 4115, [0129]-[0132]); and a positional deviation compensation unit that compensates a positional deviation of the plurality of correction images using the movement amount (motion compensation unit 4115, [0129]-[0132]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the endoscope system of Saito by including a movement amount calculation unit and a positional deviation compensation unit as taught by Sasaki in order to avoid any unwanted movement/motion artifacts which may reduce the quality of the acquired images. 
Regarding claim 17, as interpreted above: Saito teaches the endoscope system of claim 14 but does not teach a movement amount calculation unit. 
Sasaki, in the same field of endeavor, teaches an endoscope system comprising a movement amount calculation unit that calculates a movement amount of the observation object, wherein the correction unit compensates for the data to be used in the biological information observation mode using a value obtained by weighting and averaging the plurality of compensation amounts using the movement amount (motion compensation unit 4115, [0129]-[0132]).
Regarding claim 18, as interpreted above: Saito teaches the endoscope system of claim 14 but does not teach a movement amount calculation unit. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito (US PG Pub. No. US 2012/0053434 A1, Mar. 1, 2012) – teaches an endoscope system
Smith et al. (US PG Pub. No. US 2008/0260218 A1, Oct. 23, 2008) – teaches a color calibration system which may be used with an endoscope
Hirakawa et al. (US PG Pub. No. US 2014/0210975 A1, Jul. 31, 2014) – teaches calibrating an endoscope system
Saitou et al. (US PG Pub. No. US 2011/0077462 A1, Mar. 31, 2011) – teaches an endoscope system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793